GREEN, Judge.
Randy L. Grimmage appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Grimmage alleged that he might not qualify to be sentenced as a habitual felony offender. The trial court denied the claim finding that it was not cognizable in a rule 3.800(a) motion. We disagree. However, we affirm because we conclude that Grim-mage’s claim is facially insufficient since he did not specifically allege that he lacked the requisite qualifying convictions to be sentenced as a habitual felony offender. See, e.g., Lee v. State, 731 So.2d 71 (Fla. 2d DCA 1999) (holding habitual felony offender sentence is illegal when defendant lacks the required qualifying offenses). This af-firmance is without prejudice to Grim-mage’s right to file a facially sufficient motion, if he is able to do so.
We affirm Grimmage’s remaining claims without comment.
Affirmed.
BLUE, C.J., and DAVIS, J., Concur.